Citation Nr: 1803202	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, claimed as due to asbestos exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1961 to May 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of the hearing is of record.

Additional evidence has been added to the claims file since the last issuance of the supplemental statement of the case (SOC) in April 2014.  However, because the Veteran's substantive appeal was filed after February 2013, and given the favorable outcome of the decision below, waiver of initial agency of original jurisdiction (AOJ) review of this evidence is not necessary and the Board may consider it in the first instance.  See 38 U.S.C. § 7105(e); 38 C.F.R. § 20.1304 (2017).


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran has pleural plaques caused by in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for pleural plaques have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Contentions

The Veteran contends that his first duty station was in Norfolk, Virginia where he maintained the "mothball" ships.  He was then transferred to the USS O'HARE where he helped to maintain the ship, including scraping paint and painting the ship with lead-based paint.  He reported having no breathing apparatus of any type to keep him from breathing asbestos in.  He further stated that he went to Cuba during the Cuban Missile Crisis in 1963 and thereafter went back to dry dock where the ship was completely stripped down (Fram 1).  He stated during that time "they . . . used all of us that remained on the ship as personnel to, stay and stand the fire watch, while the welders were welding.  Cleaning, whatever it took, whatever they asked us to do.  The whole time, this asbestos was being ripped out of the ship.  Removed.  New asbestos put back on.  And this is [when] I feel like I got exposed to it."

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Board notes there are no laws or regulations which specifically address service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1, and opinions of the United States Court of Appeals for Veterans Claims (Court) and VA General Counsel provide guidance in adjudicating these claims.  In 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual.  In this regard, the M21-1 provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2(b). 

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2 (d).

Service personnel records show that the Veteran served on the USS O'HARE.  His MOS was signalman, which is considered to have a low chance of exposure to asbestos.  However, he has reported painting with lead-based paint and chipping paint.  This is supported by his service treatment records from April 1963 which show that the Veteran had been working with a chipping hammer overhead in a compartment in a tight spot.  Because chipping paint could have potentially exposed the Veteran to asbestos, the Board resolves all reasonable doubt in his favor and concedes exposure to asbestos.

The Veteran's claim was initially denied by the RO because he did not have a clear disability.  A review of the available treatment records shows that in May 2010, the Veteran was found to have "clear exposure to asbestos and radiographic findings of asbestos-related pleural disease with calcifications."  However, he had "no significant underlying lung disease."  On VA examination in May 2011, the examiner stated "based on the current evidence available . . . sleep apnea is the most likely cause of the Veteran's [respiratory symptoms]."  Recent private treatment records clarify, however, based on the previous treatment records and on recent examination that the Veteran has documented pleural plaques.  Therefore, the Board finds that the Veteran has a current disability.  

Thus, the remaining question becomes whether there is a so-called nexus between the Veteran's pleural plaques and his conceded in-service exposure to asbestos.

There is one opinion of record.  Specifically, in August 2017, after conducting a CT scan of the Veteran's chest, the Veteran's private physician stated that based on the Veteran's history and characteristics of these plaques, they were caused by asbestos exposure. 

The Board finds this opinion highly probative as it is based on knowledge of the Veteran's medical history, considers the Veteran's lay statements, and provides a clear conclusion.  Although the examiner did not state that the asbestos exposure was in-service, the Board notes that there is no evidence in the record to suggest that the Veteran was otherwise exposed to asbestos.  In addition, the examiner's opinion was based on the Veteran's reports that his asbestos exposure occurred in-service.

As a result, the Board finds that entitlement to service connection for pleural plaques as due to exposure to asbestos is warranted. 


ORDER

Entitlement to service connection for pleural plaques due to asbestos exposure is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


